Case 17-25794        Doc 24     Filed 12/31/18     Entered 12/31/18 17:30:48          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 25794
         Willie Hunt

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/29/2017.

         2) The plan was confirmed on 11/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2018.

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25794             Doc 24         Filed 12/31/18      Entered 12/31/18 17:30:48                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $2,800.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                              $2,800.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,563.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $126.00
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $2,689.00

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 AD ASTRA RECOVERY SERVICE                 Unsecured      1,280.00            NA              NA            0.00       0.00
 Capital Asset Recovery LLC                Secured        6,642.00       6,600.03        6,600.03        111.00        0.00
 City of Chicago Department of Revenue     Unsecured      4,041.00       4,096.00        4,096.00           0.00       0.00
 COMENITY BANK/CARSONS                     Unsecured         628.00           NA              NA            0.00       0.00
 Consumer Adjustment Co                    Unsecured         198.00           NA              NA            0.00       0.00
 Credit Acceptance Corp                    Unsecured           0.00    18,557.17        18,557.17           0.00       0.00
 Credit Management                         Unsecured         217.00           NA              NA            0.00       0.00
 CREDITORS DISCOUNT & A                    Unsecured         458.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      7,124.88            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured      3,031.00            NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00            0.00           0.00       0.00
 Internal Revenue Service                  Priority       3,443.80       3,566.11        3,566.11           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00        975.60          975.60           0.00       0.00
 Metro South Medical Center                Unsecured           0.00      2,701.72        2,701.72           0.00       0.00
 OPORTUNPROG                               Unsecured         360.00           NA              NA            0.00       0.00
 Roseland Community Hospital               Unsecured      7,000.00            NA              NA            0.00       0.00
 Sprint                                    Unsecured         150.00           NA              NA            0.00       0.00
 State Collection Service                  Unsecured         242.00           NA              NA            0.00       0.00
 US Cellular                               Unsecured      1,000.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-25794        Doc 24      Filed 12/31/18     Entered 12/31/18 17:30:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $6,600.03            $111.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $6,600.03            $111.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $3,566.11               $0.00             $0.00
 TOTAL PRIORITY:                                          $3,566.11               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $26,330.49               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,689.00
         Disbursements to Creditors                               $111.00

 TOTAL DISBURSEMENTS :                                                                       $2,800.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
